Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 22, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141578 & (14)(15)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 141578
                                                                     COA: 296716
                                                                     Calhoun CC: 2000-002897-FC
  RICKY LEE McCLINTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application for leave to appeal is
  GRANTED. The application for leave to appeal the August 3, 2010 order of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for immediate
  consideration for reproduction of all records and video recordings is DENIED. MCR
  6.001(D)(3).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 22, 2010                   _________________________________________
         p1115                                                                  Clerk